Title: To George Washington from Brigadier General William Livingston, 6 July 1776
From: Livingston, William
To: Washington, George

 

May it please your Excellency,
Elizabeth Town [N.J.]6 July 1776

This moment an express arrived from Major Duyckinck, a copy of whose Letter I enclose to save time—I should be glad of some immediate directions what to do with the prisoners, as in the mean time I am obliged to keep them under Guard. I am acquainted with but one of them, John Smyth Esqr: who is a man of so great integrity that I think great faith might be given to his Word—If they are to remain in this province, I know of nothing that can be done with them so conveniently as to forward them on, to the Convention who can provide for their safe keeping. The internal Counties are now so destitute of Men, that I should think it dangerous to trust them there, nor do I know in whom in those parts to put sufficient confidence to entrust their safe keeping.
I am under the greatest difficulty with regard to Ammunition, as the whole back Militia are unprovided, and I am prevented from sending such detachments to particular places as I think necessary for want of powder & Ball.
(Since writing the above, Capt. Kennedy & Mr Cuyler are sent in, Prisoners from New ark). I have the honor to be your Excellency’s most humble Servt

Wil: Livingston


P.S. In consequence of Major Duyckinks Letter I have detached 250 Men to him from the Hunterdon & Morris Militia.

